DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed March 19, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1, 2 and 4-11 are pending. Claims 1, 4, 7 and 10 are amended. Claim 3 is canceled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 2 and 4-11 are allowed.
The prior art of record fails to teach or suggest individually a frame portion including a base portion and an attachment portion to which the substrate is attached, the base portion being separated in the first direction from the bottom portion, wherein the base portion includes a first end surface, a second end surface, and a third end surface that are included in the inner peripheral portion, the first end surface includes a first end portion and a second end portion that are separated from each other in the second direction by a first specific distance that is larger than a size in the second direction of the filter stored in the storage portion, the first end surface extending from the first end portion to the second end portion and defining a shape of the opening at one end thereof in the third direction, the second end surface includes a third end 
	Dependent claims 2, 4-11 being further limiting to the independent claim 1 are also allowed. 
	The closet prior art, Fulkerson et al., US Patent Application Publication No 2020/0254169 teaches a portable dialysis machine having a detachable controller unit and base unit. The controller unit includes a door having an interior face, a housing with a panel, where the housing and panel define a recessed region configured to receive the interior face of the door, and a The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/THUY N PARDO/Primary Examiner, Art Unit 2691